Citation Nr: 0325069	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability due to 
Gilbert's disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine with 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1991 to December 
1999.  No service in Southwest Asia or the Persian Gulf is 
indicated in the relevant service records.  This matter comes 
before the Board of Veterans' Appeals (Board) from rating 
determinations by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was last before the Board in November 2002, when it 
was remanded to the RO for further development.  


REMAND

In the November 2002 remand, the Board instructed the RO to 
undertake any development necessary to satisfy the 
notification and duty to assist requirements of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The letter addressed to the appellant 
by the RO on November 22, 2002, does not fully satisfy the 
VCAA.  In particular, the November 2002 letter fails to 
inform the appellant which information and evidence he must 
submit and which portion, if any, the RO will obtain for him 
(see 38 U.S.C. § 5103(a)); the November 2002 letter also 
fails to inform the appellant that he has one year from the 
date of that letter to submit the requested supporting 
evidence  (see 38 U.S.C. § 5103(b)).  The appellant indicated 
in August 2003 that he had additional information to submit 
in support of his claims, but the RO forwarded the appeal to 
the Board before the one-year period to submit such 
information had expired.  

In addition, the rating criteria for evaluating disabilities 
of the spine have been amended, effective September 26, 2003, 
and the RO has not yet had the opportunity to consider the 
claim under these new criteria.  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159.  This letter should 
also inform the appellant that any 
information and evidence submitted in 
response to the letter must be received 
by the RO within one year of the RO's 
letter.  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.

3.  If the RO is unable to obtain a copy 
of any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.

4.  Thereafter, the RO should undertake 
any other development it determines to be 
indicated and then readjudicate the 
veteran's claims.  In readjudicating the 
claim for a higher initial rating for low 
back disability, the RO should consider 
all pertinent criteria, to include the 
criteria which became effective 
September 26, 2003.  From the effective 
date of the new criteria, the RO should 
apply the version of the criteria that is 
more favorable to the veteran.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided the requisite 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and/or argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




